DETAILED ACTION
Status of Application
Claims 1-17 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9897805 B2.  Only claim mapping of claims 1 will be shown as the other claims are similarly rejected. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.
Claim 1 of pending application
Claim 1 of Patent US 9897805 B2

A method for rendering images on a head mounted display (HMD), the method comprising:
a camera inside the HMD for tracking a gaze of a user of the HMD for generating gaze data;
tracking, with one or more first cameras inside the HMD, a gaze of a user, wherein the HMD cooperates with a computing device for rendering images in the HMD, wherein the computing device tracks motion of the HMD by analyzing images of the HMD taken with a second camera that is not in the HMD;
logic for predicting, based on the gaze data, that the gaze of the user is to be directed toward a first region of the display of the HMD at a future time;
predicting an upcoming movement of the gaze based on a trajectory of the gaze of the user and the motion of the HMD, wherein said predicting the upcoming movement is configured to identify a first region within a view rendered by the HMD where the gaze is to move to at a future time;
and logic for rendering the first region of the display with a higher image quality 



Claims 2-11 of underlying application are similarly rejected over claims 1-12 of Patent US 9897805 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9897805 B2, in view of Scavezze et al. (US 20130335405 A1).  As can be the claim 1 of Patent US 9897805 B2 does not teach plurality of virtual objects, however Scavezze teaches plurality objects in different regions (Para 94, Fig. 8), therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify  claim 1 of U.S. Patent No. .
Claim 12 of pending application
Claim 1 of Patent US 9897805 B2
A head mounted display (HMD) for rendering images on a display of the HMD, comprising:
A method for rendering images on a head mounted display (HMD), the method comprising:
a camera inside the HMD for tracking a gaze of a user of the HMD for generating gaze data;
tracking, with one or more first cameras inside the HMD, a gaze of a user, wherein the HMD cooperates with a computing device for rendering images in the HMD, wherein the computing device tracks motion of the HMD by analyzing images of the HMD taken with a second camera that is not in the HMD;
one or more cameras for tracking a gaze of a user of the HMD for generating gaze data; a process for accessing importance values for a plurality of virtual objects to be displayed by the HMD and predicting, the plurality of virtual objects, that the gaze of the user is to be directed toward a first region of the display at a future time;

 and the processor of the HMD is configured to process the plurality of virtual objects to the display according to the rendering priority values before the gaze of the user arrives at the first region.
determining rendering policies for a plurality of regions defined on the view rendered by the HMD based on the upcoming movement of the gaze, wherein when the computing device predicts that the gaze of the user is to move towards the first region of the view and away from a current region of the view, then rendering the first region with higher image quality than regions away from the first region before the gaze of the user is directed toward the first region; and rendering images by the HMD based on the rendering policies.


Claims 13-17 of underlying application are similarly rejected over claims 1-12 of Patent US 9897805 B2, in view of Scavezze et al. (US 20130335405 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626